 



EXHIBIT 10(ii)(ao)

  Gary Davis
  Executive Vice President
  Chief Human Resources
  and Administration Officer   (JCPenny Logo) [d23808d2380800.gif]

December 22, 2004

Allen I. Questrom
16A Turtle Creek Bend
Dallas, Texas 75204


Dear Allen:

Reference is made to the Employment Agreement (the “Employment Agreement”) dated
July 21, 2000 between you and J.C. Penney Corporation, Inc. (formerly J.C.
Penney Company, Inc. and hereafter, the “Company”). This letter (the
“Agreement”) will set forth our mutual understanding as to the rights and
obligations of you and the Company in connection with your ceasing to be
employed by the Company, effective as of December 22, 2004. Capitalized terms
that are used but not defined here shall have the meaning set forth in the
Employment Agreement.

     1. Termination For Good Reason. The parties hereby acknowledge that,
effective as of December 1, 2004, you ceased to serve as Chief Executive Officer
of the Company, as a member of the Company’s Board of Directors and as an
officer of the Company and its affiliates. The parties further acknowledge that,
effective as of December 22, 2004, your employment with the Company and its
affiliates will cease and that such cessation of employment constitutes a
termination for “Good Reason” for purposes of the Employment Agreement.

     2. Payments.

          2.1 Payments. On the date which is six months and one day following
the cessation of your employment, you shall receive the following payments:

               (a) The Company shall pay you a lump sum amount equal to the sum
of (1) the product of (A) your Annual Base Salary and (B) the portion of a full
year remaining in the Term following December 22, 2004 and (2) the product of
(X) your target bonus for 2004 and (Y) 0.66 (which represents the portion of the
Company’s fiscal year from January 30,2005 to September 30, 2005).

               (b) The Company shall pay to you an amount equal to the 2004
annual bonus you would have received had you remained employed through the end
of the Company’s 2004 fiscal year. The amount described in the preceding
sentence shall be determined in accordance with the Company’s regular practice
with respect to determining annual bonus payments.

               (c) The Company shall pay to you an amount in respect of the 2005
Long-Term Incentive Compensation award which you would have received pursuant to
Section 3(e) of the Employment Agreement had you remained employed through
September 30, 2005, which amount shall equal 240% of the sum of (1) your current

J.C.Penny Company,Inc.
P.O.Box 10001,Dallas,TX 75301-0003
6501 Legacy Drive,Plano,TX 75024-3698

 



--------------------------------------------------------------------------------



 



Annual Base Salary plus (2) the target annual bonus which would have been
applicable to you for the 2005 fiscal year, provided that such amount shall be
reduced by the value determined pursuant to the tenth sentence of Section 3(d)
of the Employment Agreement.

           2.2 Equity Awards.

               (a) In accordance with the terms of the Employment Agreement and
the other agreements governing grants of J.C. Penney Company, Inc. (“JCPenney”)
common stock, par value $.50 per share (“Company Stock”) options held by you,
all such outstanding options shall become fully vested and exercisable as of
December 22, 2004. In all other respects, such options shall continue to be
governed by the terms of the applicable agreements and plans.

               (b) In accordance with the terms of the Employment Agreement and
the other agreements governing grants of JCPenney restricted stock units held by
you, all such outstanding restricted stock units shall become fully vested as of
December 22, 2004, and the payout of such restricted stock units in shares of
Company Stock shall be made as of such date in accordance with their existing
terms. Accordingly, you will receive, in respect of your restricted stock units,
a number of shares of Company Stock equal to the number of such units, less
shares withheld in satisfaction of applicable withholding taxes.

          2.3 Treatment of Supplemental Retirement Benefit. In accordance with
Section 5 (a) of the Employment Agreement, you will continue to accrue
supplemental retirement benefits pursuant to Section 3(i) of the Employment
Agreement as if you had remained employed with the Company from December 23,
2004 through September 30, 2005. For purposes of the calculation of such
supplemental retirement benefit, base salary plus incentive compensation paid in
calendar years 2002, 2003 and 2004 shall be utilized in determining Final
Average Compensation. Payment of such benefits shall commence at the time and in
the manner you previously elected, it being understood that the parties will
work together to take such action (including, but not limited to, revising the
timing and/or form of payment distributions) as may be necessary to ensure that
your election to receive supplemental retirement benefits pursuant to Section
3(i) of the Employment Agreement, as well as the other terms and conditions
applicable to such benefits, comply with all applicable provisions of
Section 409A of the Internal Revenue Code of 1986, as amended including Notice
2005-1 and any subsequent guidance issued under such Section.

          2.4 Earned and Unpaid Salary; Employee Benefits. On December 22, 2004,
the Company shall pay to you, in a cash lump sum, any portion of your Annual
Base Salary that is earned and unpaid as of December 22, 2004, as well as a cash
payment in respect of accrued and unused vacation pay in accordance with the
Company’s policy. The Company shall also pay or provide to you all compensation
and benefits payable to you under the terms of the Company’s compensation and
benefit plans, programs or arrangements as in effect immediately prior to
December 22, 2004 and shall provide you with the benefits you participate in at
the Company as described in Section 3(f) of the Employment Agreement (other than
benefits under tax-qualified plans and non-qualified retirement plans) until
September 30, 2005.

2



--------------------------------------------------------------------------------



 



          2.5 Business Expense Reimbursement. The Company shall reimburse you
for all reasonable travel, entertainment or other expenses incurred by you prior
to December 22, 2004, in accordance with the Company’s expense reimbursement
policy.

     3. Restrictive Covenants. You hereby acknowledge that your obligations
pursuant to Section 8 of the Employment Agreement shall remain in full force and
effect in accordance with their terms and that for purposes of such Section,
December 22, 2004 shall be treated as the Date of Termination.

     4. Release. You hereby acknowledge that the Company’s obligations to make
the payments under Sections 2.1 and 2.4 hereof are contingent upon your
execution of, and failure to revoke, a Waiver and Release Agreement
substantially in the form attached hereto (the “Release”). The date upon which
you may no longer effectively revoke the Release shall be the “Effective Date”
for purposes of this Agreement. You agree that you shall return to the Company
any such amounts previously paid to you hereunder in the event of any such
revocation of such Release.

     5. General Provisions.

          5.1 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.

          5.2 Dispute Resolution. Except for the Company’s right to seek
injunctive relief as set forth in Section 8(c) of the Employment Agreement, all
disputes arising under, related to, or in connection with this Agreement shall
be settled by expedited arbitration conducted before a panel of three
arbitrators sitting in Plano, Collin County, Texas, in accordance with the rules
of the American Arbitration Association then in effect. The decision of the
arbitrators in that proceeding shall be binding on the Company and you. Judgment
may be entered on the award of the arbitrators in any court having jurisdiction.
All expenses of such arbitration, including legal fees, shall be borne by the
non-prevailing party in such arbitration

          5.3 Successors and Assigns. This Agreement is personal to you and,
without the prior written consent of the Company, shall not be assignable by you
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by your legal representatives.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

          5.4 Governing Law; Captions; Amendment. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Texas,
without reference to principles of conflict of laws. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

3



--------------------------------------------------------------------------------



 



          5.5 Withholding. Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

To indicate your understanding and acceptance of the terms set forth in this
Agreement, please sign and date this Agreement in the space provided below and
return it to me.

                      Sincerely,        
 
                    J.C. Penney Corporation, Inc.             J.C. Penney
Company, Inc.        
 
               

  By:   /s/ Gary Davis       12/22/04

               

      Gary Davis,       Date

      Executive Vice President,        

      Chief Human Resources and        

      Administration Officer        
 
                    ACCEPTED AND AGREED:        
 
                    Allen I. Questrom        
 
                    /s/ Allen I. Questrom       12/22/04                        
  Date
 
                    Attachment: Waiver and Release Agreement        

4